PER CURIAM.
As the State correctly concedes, there was error for the trial court to sentence the defendant to concurrent sentences as both a Prison Releasee Re-offender and a Habitual Felony Offender. Accordingly, the imposition of those sentences must be reversed, with the case being remanded to the trial court for re-sentencing only under the Prison Releasee Re-offender Act. See Grant v. State, 770 So.2d 655 (Fla.2000).
In view of the failure of appellant to demonstrate any merit in the remaining points raised on appeal, this case is, in all aspects other than that mentioned above, affirmed.
Affirmed in part, reversed in part, and remanded for re-sentencing.